     Case 3:20-cv-00691-D Document 14 Filed 06/29/20              Page 1 of 1 PageID 192



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

BO SHEN,                                           §
                                                   §
                                    Plaintiff,     §
                                                   §
v.                                                 §   Civil Action No. 3:20-CV-0691-D
                                                   §
EXELA TECHNOLOGIES INC et al.,                     §
                                                   §
                                 Defendants.       §


                                  Response date: July 20, 2020
                                             ORDER


        Pursuant to Fed. R. Civ. P. 4(m), the court orders that plaintiff demonstrate good cause,

in accordance with Rules 4(m) and 6(b), for failing to effect service on defendants Ronald

Cogburn (“Cogburn”) and James G. Reynolds (“Reynolds”). This must be done by filing a

written response with the clerk of court no later than the response date specified above. If the

court does not receive the required response on or before the response date, or if the response

received by the court fails to demonstrate good cause, the court will dismiss this action as to

defendants Cogburn and Reynolds, without prejudice, by authority of Rule 4(m).

        SO ORDERED.

        June 29, 2020.



                                                 _________________________________
                                                 SIDNEY A. FITZWATER
                                                 SENIOR JUDGE
